State of New York                                                     OPINION
Court of Appeals                                       This opinion is uncorrected and subject to revision
                                                         before publication in the New York Reports.




 No. 31
 In the Matter of the Hon. Paul H. Senzer,
 a Justice of the Northport Village Court,
 Suffolk County.

 Paul H. Senzer,
          Petitioner;
 New York State Commission on Judicial
 Conduct,
          Respondent.




 David H. Besso, for petitioner.
 Robert H. Tembeckjian, for respondent.




 Per Curiam:

       Petitioner, a Justice of the Northport Village Court, Suffolk County, seeks review

 of a determination by the State Commission on Judicial Conduct that he committed certain

 acts of misconduct warranting his removal from office (see NY Const, art VI, § 22;
                                             -1-
                                             -2-                                       No. 31

Judiciary Law § 44). Upon our review of the record, we conclude that the sanction of

removal is appropriate and accept the Commission’s determined sanction.

       Petitioner has been a Justice of the Northport Village Court in Suffolk County, a

part time position, since 1994. He is an attorney who, during the relevant time period, also

maintained a private law practice. The Commission’s formal written complaint alleged,

among other things, that petitioner repeatedly used degrading and profane language in

communications with his legal clients, whom he represented through his private law

practice. The charge against him is based, in large part, on conduct that occurred during

his representation of two clients in a Family Court matter against their daughter in which

the clients were seeking visitation with their grandchild. Over the course of several

months, petitioner sent a series of emails to his clients providing legal advice in which he

repeatedly insulted other participants in the legal process, including a litigant, opposing

counsel, and the presiding court attorney referee, using vulgar and sexist terms. Among

other things, petitioner used an extremely crude gender-based slur to describe opposing

counsel.   Based on the foregoing conduct, the Commission charged petitioner with

violating sections 100.1, 100.2(A) and 100.4(A)(1), (2) and (3) of the Rules Governing

Judicial Conduct (the Rules). These sections of the Rules require judges to uphold the

integrity and independence of the judiciary, avoid the appearance of impropriety and

conduct their extra-judicial activities in a manner that is not incompatible with, nor detracts

from, the dignity of judicial office. After denying petitioner’s motion for summary

determination or dismissal of the complaint, the Commission designated a Referee to report

findings of fact and conclusions of law. The Referee sustained the charge with respect to

                                             -2-
                                           -3-                                      No. 31

the language petitioner used in his email communications with his clients, following a

hearing at which petitioner admitted writing the emails in question.

       The Commission thereafter determined that petitioner repeatedly used “profane,

vulgar and sexist terms” in emails to his clients that denigrated participants in the legal

proceeding, concluding that the appropriate sanction was removal from office. Beyond

acknowledging the clear impropriety of petitioner’s language, the Commission reasoned

that removal was appropriate because petitioner used the offensive terms while acting as

an attorney and providing legal advice to his clients, inextricably connecting his

misconduct to the judicial system. The Commission also noted that petitioner’s use of a

gender-based slur was particularly concerning because such words “denigrate a woman’s

worth and abilities and convey an appearance of gender bias.” In this Court, petitioner

does not dispute the Commission’s factual findings and acknowledges that his written

communications violated the Rules. He instead contends that his misconduct, occurring in

“private” communications, does not warrant removal from office, and urges us to reject the

Commission’s sanction.

       The purpose of judicial disciplinary proceedings is to impose sanctions where

needed to protect the bench from unfit incumbents (see Matter of Esworthy, 77 NY2d 280,

283 [1991]). We recognize that “[r]emoval is an extreme sanction” that is appropriate

“only in the event of truly egregious circumstances” (Matter of O’Connor [New York State

Commn. on Jud. Conduct], 32 NY3d 121, 127 [2018] [citation omitted]), which we

measure “with due regard to the fact that Judges must be held to a higher standard of

conduct than the public at large” (Matter of Tamsen, 100 NY2d 19, 21 [2003] [citation

                                           -3-
                                                -4-                                   No. 31

omitted]). In determining the appropriate sanction, we must also consider the effect of the

misconduct “upon public confidence in [the Judge’s] character and judicial temperament”

(id. at 21-22 [citation omitted]). Thus, removal is warranted where a judge exhibits “a

pattern of injudicious behavior . . . which cannot be viewed as acceptable conduct by one

holding judicial office” (O’Connor, 32 NY3d at 127-128 [citation omitted]). Whether a

judge’s behavior warrants removal is a fact-specific inquiry, as judicial disciplinary cases

are necessarily sui generis (see id. at 128).

       Here, petitioner’s statements were manifestly vulgar and offensive, and his repeated

use of such language in written communications to insult and demean others involved in

the legal process showed a pervasive disrespect for the system, conveyed a perception of

disdain for the legal system, and indicated that he is unable to maintain the high standard

of conduct we demand of judges. Petitioner repeatedly denigrated a litigant, opposing

counsel, and the presiding court attorney referee while acting as an officer of the court

representing clients in an ongoing litigation—a professional function integral to our legal

system. Indeed, his derogatory comments impugned not just the particular referee involved

in this case but all judges, and with it, the judiciary. In this context, petitioner’s conduct

undermined the dignity and integrity of the judicial system. Moreover, his use of an

intensely degrading and “vile” (Matter of Assini, 94 NY2d 26, 29 [1999]) gendered slur to

describe a female attorney, as well as petitioner’s demeaning reference to her as

“eyelashes,” are especially disturbing; it is critical to our judicial system that judges

“conduct themselves in such a way that the public can perceive and continue to rely upon

the impartiality of those who have been chosen to pass judgment on legal matters involving

                                                -4-
                                            -5-                                       No. 31

their lives, liberty and property” (Matter of Duckman, 92 NY2d 141, 153 [1998] [internal

quotation marks and citation omitted]). Petitioner’s misconduct cannot be explained as an

isolated or spontaneous slip of the tongue, as the statements—repeated multiple times—

were included in deliberative, written communications petitioner made to these clients

relating to their legal representation. Such a pattern of conduct, engaged in over several

months and combined with a prior caution by the Commission for making sarcastic and

disrespectful comments to litigants during a court proceeding, constitutes an unacceptable

and egregious pattern of injudicious behavior that warrants removal.

       Under these circumstances, the fact that petitioner’s comments were contained in

emails sent to only two clients, which he believed would not be shared, does not excuse

the wrongfulness of his conduct. There is no question that judges are accountable for their

conduct “at all times,” including in conversations off the bench (Matter of Backal, 87 NY2d

1, 8 [1995] [citations omitted]). Because judges carry the esteemed office with them

wherever they go, they must always consider how members of the public, including clients

or colleagues, will perceive their actions and statements (see Matter of Steinberg, 51 NY2d

74, 81 [1980]). We have long recognized that misconduct, no matter where it occurs,

“subjects the judiciary as a whole to disrespect and impairs the usefulness of the individual

Judge” (Matter of Kuehnel v State Commn. on Jud. Conduct, 49 NY2d 465, 469 [1980]).

Under our standards, petitioner’s conduct warrants removal notwithstanding the fact that

he was not functioning in his judicial capacity at the time that it occurred (see Tamsen, 100

NY2d at 22). Petitioner’s clients with whom he had a professional relationship are

indisputably members of the public despite any personal relationship he had with them.

                                            -5-
                                            -6-                                       No. 31

Further, petitioner’s derogatory statements directly targeted the legal system and its

participants writ large, and, thus, cannot be divorced from his judicial role, notwithstanding

that petitioner communicated them when off the bench. In sum, we agree with the

Commission that the petitioner’s repeated use of such derogatory language in this context,

in conjunction with his prior caution, warrants removal. A judge’s role is to cultivate

respect for the judicial process and its participants—petitioner did just the opposite.

         Accordingly, the determined sanction should be accepted, without costs, and Paul

H. Senzer removed from his office of Justice of the Northport Village Court, Suffolk

County.

*    *      *     *    *     *    *     *     *     *    *     *     *     *     *    *     *

Determined sanction accepted, without costs, and Paul H. Senzer removed from the office
of Justice of Northport Village Court, Suffolk County. Opinion Per Curiam. Chief Judge
DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


Decided June 23, 2020




                                            -6-